DETAILED ACTION
Drawings
The drawings were received on 2/22/2022.  These drawings correct previous inconsistencies and clarify the subject matter of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadenhofer (EP 3636992A1) in view of Moser (U.S. 2019/0072252)
Regarding claim 1, Schadenhofer teaches a light device (see fig. 5) comprising: 
a light source array (light sources 20) including a substrate (shown on a substrate, see p. 0034) and a plurality of fine light emitters (LED chips) arranged on the substrate and configured to be individually turned on (see p. 0045, separately controllable); and 
a shield array (diaphragm array 211) disposed ahead of the light source array, including shields respectively matched to the fine light emitters (see fig. 5), wherein each of the shields has a hole through which light passes, and some or all of the holes have different shapes  (different letters) so that a light pattern (various patterns) corresponding to the shapes of the holes is projected when some or all of the fine light emitters are turned on (see fig. 5); and
a lens array disposed ahead of the light source array and including a plurality of fine lenses (210). 

wherein the lens array includes:
a first lens array disposed between the light source array and the shield array and configured to change the light emitted from the fine light emitters into parallel light; and 
a second lens array disposed between the first array and the shield array and configured to converge the light that has passed through the first lens array such that the light passed through the second lens array focuses on the shield array. 
Moser teaches (see fig. 1, 2a, 2b) 
wherein the lens array includes:
a first lens array (supplementary lens 4) disposed between the light source array (light source 2) and the shield array and configured to change the light emitted from the fine light emitters into parallel light (collimator, see p. 110); and 
a second lens array (entrance lens system 30) disposed between the first array and the shield array and configured to converge the light that has passed through the first lens array such that the light passed through the second lens array focuses on the shield array (see fig. 2b, see p. 0133, diaphragm device located in the focal surface). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the optical structures of Moser to modify the light profile of Schadenhofer to eliminate aberrations and crosstalk, see p. 0004 of  Moser. 
The Examiner notes that the modification of Schadenhofer only requires the use of micro lenses 30 and 40 on the sides of the aperture structure, thereby focusing the light in the aperture plane, which removes the aberrations and cross talk, and then recollimating the light, resulting the same function of Schadenhofer, but with a clearer image and less cross talk as explained in Moser. 


Regarding claim 4, the combination of Schadenhofer and Moser teaches that the first lens array is matched to the light source array and has a plurality of first fine lenses respectively matched to the plurality of fine light emitters, and the plurality of first fine lenses change the light emitted from the plurality of fine light emitters into parallel light (see fig. 3 of Schadenhofer).
Regarding claim 5, the combination of Schadenhofer and Moser further teaches that the second lens array (30 of Moser) is matched to the first lens array (collimators from Schadenhofer) and has a plurality of second fine lenses respectively matched to the first fine lenses, and the plurality of second fine lenses converge the parallel light traveling through the plurality of first fine lenses to the shields (30).
Regarding claim 6, the combination of Schadenhofer and Moser teaches that the lens array further includes a third lens array (lens array 40) disposed opposite the second lens array with the shield array therebetween and sending light, which has passed through the shield array, to the outside (see 2a, 2b, collimates beam after passing through aperture).
Regarding claim 7, Moser teaches that the third lens array is matched to the shield array and has a plurality of third fine lenses respectively matched to the shields, and the plurality of third fine lenses project light traveling from inside through the shields to the outside (see fig. 2a 2b).
Regarding claim 8, Schadenhofer teaches that some or all of the holes of the shield array have symbol shapes including different characters and numbers (see fig. 5).
Regarding claim 9, Schadenhofer does not teach that some or all of the holes of the shield array have a rectangular edge, a horizontal portion horizontally crossing the center of the 
The Examiner finds that the claimed structure is commonly referred to as a 16 segment display, SISD. The Examiner takes official notice that SISD is a well known manner of projecting patterns of any Arabic character. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an SISD, as is well known in the art, to enable the structure of Schadenhofer and Eckstein to display any desired message or pattern. The resulting structure could be programmed for any display need.
Regarding claim 12, Schadenhofer teaches that the light device is configured to generate a plurality of beam pattern images (various different beam images).
Regarding claim 13, Eckstein teaches that the plurality of fine lenses are respectively matched to each of the fine light emitters in a one-to-one correspondence (see fig. 9, 11). 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadenhofer  and Moser in view of Mouri (U.S. 10,246,002).
Regarding claim 10, Schadenhofer and Mose do not teach that the light source array and the shield array are disposed in a housing, thereby forming one assembly, and that the housing is configured to be rotated by power from a driving unit. 
Mouri teaches that the light source is disposed in a housing (see fig. 12, 1 forms housing for components) forming one assembly that is configured to be rotated by power from a driving unit (swivel actuator 30, see fig. 12). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a swivel rotation as taught by Mouri to enable a rotatable 
Regarding claim 11, Mouri teaches that the housing has a rotary shaft (see fig. 12, actuator 30) vertically extending with respect to a surface of the housing, and the driving unit is connected to the rotary shaft and is configured to rotate the rotary shaft, whereby a pattern shape of light is projected in a rotational range of the housing in accordance with rotation of the housing (combination of Schadenhofer and Mouri can rotate images or patterns)).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument asserts that the prior art does not teach that the shield array is located at the focal plane of the light source. 
The Examiner notes that Moser teaches this feature, and that the feature of aligning the focal plane with the shield array is a well known technique to provide a more uniform, clearer image without crosstalk. I.e. such structure enables a higher precision in the luminance profile. 
The Examiner points to Han (10,746,370) see fig. 12, uses a condensing lens 210 and a collimating lens 310 with a shield 410 at the focal point. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875